Title: Dec. 26. Thursday.
From: Adams, John
To: 


       Mr. Brantzen call’d upon me, at one. He says that Mr. Fitzherbert and he are yet a great Way asunder. The first Point of the Freedom of Navigation sticks. The other Points they have agreed on, or may agree on, not being far off. Mr. F. has no Answer from London to the Dutch Propositions.
       I told him he might make himself very easy about the Freedom of navigation, for that the English must come into it. I suspected My Lord Shelburne was maneuvring, to save a little Pride. That he thought, it would be less humiliating to the English and less flattering to the Dutch, to conceed that Point, to the armed Neutrality, first. I knew it had been recommended to his Lordship by Mr. Oswald and other English Gentlemen here, and I had seen in the English Papers, that Couriers had been sent off, from the Secretary of States Office, to all the foreign Courts. Combining these Circumstances together I suspected, that they had given orders to their Minister at Petersbourg to sign the Treaty of armed Neutrality as France and Spain have done, and after this negotiation shall be accomplished they will have no difficulty to agree with the Dutch, for they demand no more than the Principle of the armed Neutrality.
       
       Mr. Brantzen said this never had occurred to him, but that he thought it possible and natural.
       I gave him Mr. Higginsons Letter and Papers and a Copy of our Treaty, in Confidence, all but the Separate Article. He says Mr. Bourse will not do for Minister to America. He is of the wrong Side and will not be gouté du tout.
       The Duke de la Rochefoucault made me a Visit to day, and desired me to explain to him some Passages in the Connecticut Constitution, which were obscure to him, which I did.
       Sir James Jay too came in from the Hague, full of Projects of burning Towns and making fifty Gun Ships equal to 110 Guns Ships. I told him that this Country abounded so much with Projects and Projectors, that there would be a Presumption and Prejudice against him, at first blush: but he is going to the Marquis de Castries.
       Mr. Vaughan and Mr. Brantzen both told me today that the Comte de Vergennes sent off a Courier to London the night before Christmas. Mr. Brantzen told me, that he had twice seen Dr. Franklin, once at Versailles and once at Mr. Grands. That he appeared to him heavy and inactive and that if he had been alone, America would not have obtained such good Terms. I said he was right, for if he had been alone, We should not at this Moment have had any Terms at all. That our Negotiation would have trained on as heavily and confusedly as all the rest. That if his Advice and that of the C. de V. had been followed We should now have been treating under Mr. Oswalds first Commission. It was the Refusal of Mr. Jay and me to treat under that Commission, against the Opinion and Advice of V. and F. that produced Mr. Oswalds new Commission, acknowledging our Independence.
       That was a noble Tryumph for You, says Mr. Brantzen.
       Mr. Vaughan shew’d me, to day, a parcel of new French Books. Le Systeme naturelle, Le Systeme moral, Le Systeme Social, Le Systeme Politique. There is one Shop tolerated in selling forbidden Books. —Vaughan has a Brother in Philadelphia, who has written him a long Letter about the Constitutionists and the Republicans. They have chosen Mr. Dickinson Governor, and Mr. Mifflin into Congress.
      